PER CURIAM.
William and Mary Sullivan appeal from a final judgment awarding the FDIC a deficiency following a foreclosure. We reverse the deficiency judgment and remand for a full evidentiary hearing on the issue of the fair market value of the property.1 At the hearing, once the FDIC introduces evidence of the foreclosure sale price, “the defendant has the burden of going forward and presenting such evidence as he shall find proper concerning the fair market value of the property. In the absence of such evidence, the trial court has the power to act upon the assumption that the sale price reflects the fair market value.” Fara Mfg. Co. v. First Federal Sav. & Loan Ass’n, 366 So.2d 164 (Fla. 3d DCA 1979).
REVERSED AND REMANDED.

. We do not suggest by this opinion that the FDIC is not entitled to a deficiency judgment.